Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The proposed rejection of at least claim 1 under Kobayashi (JP 2004292529 A) is withdrawn in light of Applicant’s amendment.  Kobayashi discloses a pressure-sensitive adhesive used comprises a fluorine-containing copolymer obtained by polymerizing 100 parts by mass of monomers containing 10-80 parts of (meth)acrylic perfluoro-alkyl ester monomer, 10 to 80 parts of (meth)acrylic acid alkyl ester monomer, 0-1 to 10 parts hydroxyl group-containing acryl monomer, and 0.1 to 10 parts or carboxyl group-containing acryl monomer.  The (meth)acrylic perfluoro-alkyl ester monomer is of the following formulas:

    PNG
    media_image1.png
    85
    390
    media_image1.png
    Greyscale

wherein Rf represents a perfluoroalkyl group having 6 to 12 carbon atoms (Abstract, [0010]).  However, Kobayashi does not teach or suggest wherein the fluorine-containing (meth)acrylate is at least one selected form the group consisting of 2,2,2-trifluoroethylacrylate, 2-(perfluorohexyl)ethylacrylate, 2,2,3,3,3-pentafluoropropylacrylate, 2-(perfluorobutyl)ethylacrylate, 3-perfluorobutyl-2-hydroxypropylacrylate, 3-perfluorohexyl-2-hydroxypropylacrylate, 3-(perfluoro-3-methylbutyl)-2-hydroxypropylacrylate, 1H, 1H,3H-tetrafluoropropylacrylate, 1H,1H-5H-octaflyoropentylacrylate, 1H,1H-7H-
B) Ogawa (US 8,168,704 B2) teaches an adhesive composition including a base polymer wherein the base polymer includes a copolymer having at least one (meth)acrylic ester with a halogen element and at least one (meth)acrylate in a copolymeric unit (Abstract). The at least one (meth)acrylic ester with a halogen element includes 2,2,2-trifluoroethyl(meth)acrylate, 1H,1H,5H-octafluoropentyl(meth)acrylate present in an amount of about 0.1 wt% to about 15 wt% of a total weight of the base polymer (C1/L61-C2/L25).  The amount of the (meth)acrylate in the base polymer may be about 50 wt% to about 99.1 wt% of a total weight of the base polymer (C1/L61-C2/L25).  However, Ogawa does not teach or suggest the amount of the fluorine-containing (meth)acrylate is from 30 wt% to 60 wt%.  There is no reason to increase the amount of the fluorine-containing (meth)acrylate.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767